PER CURIAM.
Appellant, under charges of second-degree murder, assault with intent to commit first-degree murder, and burglary, was found not guilty by reason of insanity following a nonjury trial. The trial court, thereupon, pursuant to Fla.R.Crim.P. 3.460, forthwith committed him to the Division of Mental Health finding him manifestly dangerous to the peace and safety of the people.
It is not clear from the order of commitment, nor from any other document included in the record on appeal, whether appellant was afforded a hearing by the trial court specifically on the issue of his being manifestly dangerous at the time of commitment or subjected to examination relative to this question since commitment. Appellant is entitled to effective notice of and opportunity for a hearing replete with due process safeguards at both the time of commitment and upon subsequent re-examination. See Powell v. Genung, 306 So.2d 113 (Fla.1974).
Affirmed without prejudice to appellant to file a petition requesting a hearing before the trial court as to whether he is manifestly dangerous to the peace and safety of the people.
BOARDMAN, C. J., and McNULTY and OTT, JJ., concur.